Case 1:02-at-06000-UN
     3:20-cv-00514-MEMDocument
                        Document
                               316-1
                                 1-1 Filed 03/31/20 Page 1 of 10
Case 1:02-at-06000-UN
     3:20-cv-00514-MEMDocument
                        Document
                               316-1
                                 1-1 Filed 03/31/20 Page 2 of 10
Case 1:02-at-06000-UN
     3:20-cv-00514-MEMDocument
                        Document
                               316-1
                                 1-1 Filed 03/31/20 Page 3 of 10
Case 1:02-at-06000-UN
     3:20-cv-00514-MEMDocument
                        Document
                               316-1
                                 1-1 Filed 03/31/20 Page 4 of 10
Case 1:02-at-06000-UN
     3:20-cv-00514-MEMDocument
                        Document
                               316-1
                                 1-1 Filed 03/31/20 Page 5 of 10
Case 1:02-at-06000-UN
     3:20-cv-00514-MEMDocument
                        Document
                               316-1
                                 1-1 Filed 03/31/20 Page 6 of 10
Case 1:02-at-06000-UN
     3:20-cv-00514-MEMDocument
                        Document
                               316-1
                                 1-1 Filed 03/31/20 Page 7 of 10
Case 1:02-at-06000-UN
     3:20-cv-00514-MEMDocument
                        Document
                               316-1
                                 1-1 Filed 03/31/20 Page 8 of 10
Case 1:02-at-06000-UN
     3:20-cv-00514-MEMDocument
                        Document
                               316-1
                                 1-1 Filed 03/31/20 Page 9 of 10
Case 1:02-at-06000-UN
     3:20-cv-00514-MEMDocument
                        Document
                               316-1
                                 1-1 Filed 03/31/20 Page 10 of 10
